  Case 18-22369       Doc 77       Filed 10/30/19 Entered 10/30/19 11:59:31           Desc Main
                                     Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:
                                                           Chapter 13
Maria J. Ortega                                            Case No. 18-22369
                                                           Judge: Carol A. Doyle
Ezequiel Ortega

                       Debtor(s)

         ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

         On the Notice of Default of NewRez LLC d/b/a Shellpoint Mortgage Servicing as

servicer for 1900 Capital Trust II, by U.S. Bank Trust National Association, not in its individual

capacity but solely as Certificate Trustee , a secured creditor herein, the Court having jurisdiction

over the subject matter and due notice having been given;

         IT IS HEREBY ORDERED that the automatic stay in this case is vacated as to the

interest of NewRez LLC d/b/a Shellpoint Mortgage Servicing as servicer for 1900 Capital Trust

II, by U.S. Bank Trust National Association, not in its individual capacity but solely as

Certificate Trustee , its successors, and/or assigns in the property commonly known as 3230 N.

Central Park Avenue, Chicago, IL 60618.

Note: This law firm is deemed to be a debt collector.



         Date:___________________                             Entered:_________________
